UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL JONES,

                                Plaintiff,
                                                                  19-CV-9553 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
DR. RAUL ULLOA, ET AL.,

                                Defendants.

         Pursuant to the order issued May 18, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that:

         Plaintiff’s claims against John and Jane Doe correction officers at Auburn Correctional

Facility are severed, and transferred, under 28 U.S.C. § 1406, to the United States District Court

for the Northern District of New York; Plaintiff’s remaining claims under 42 U.S.C. § 1983 for

injunctive relief are dismissed as moot; Plaintiff’s § 1983 claims for damages as to all remaining

defendants are dismissed for failure to state a claim on which relief can be granted, 28 U.S.C.

§ 1915(e)(2)(B)(ii); and the Court declines, under 28 U.S.C. § 1367(c), to exercise supplemental

jurisdiction over any state law claims that Plaintiff may be asserting.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    May 18, 2021
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
